Exhibit CoStar Group, Inc. 2 Bethesda Metro Center, 10th floor Bethesda, MD20814 May 8, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: Certification Of Principal Executive Officer Pursuant To 18 U.S.C. Sec. Dear Ladies and Gentlemen: In connection with the accompanying Quarterly Report on Form 10-Q of CoStar Group, Inc., for the quarter ended March 31, 2008, I, Andrew C. Florance, Chief Executive Officer of CoStar Group, Inc., hereby certify pursuant to 18 U.S.C.
